DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    121
    329
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 05/19/2020 and 03/24/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group II corresponding to claims 186-193 without traverse, in the reply filed on 05/19/2020 is acknowledged.    
In addition to above, the examiner also acknowledge applicants election of the following species: 
SEQ ID NO: 28 for the group A,
DBCO for first click chemistry group X,
Azide for second click chemistry group Y, and 
Monoclonal antibody for targeting moiety B. 

The claims 186-193 are examined on merits in this office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 186-193 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambris et al (WO 2010/127336 A1) in view of Baskin et al (PNAS, 23 Oct 2007, vol.104, no.43, 16793-16797), Fernandez-Suarez et al (Nature Biotechnology, Dec 2007, vol.25, no.12, 1483-1487), Cu-free click chemistry document (herein after “CuFreeCC_doc_2011”, Copper-free click chemistry, published online 2/28/2011; see attached document, and also see C109 in applicants filed IDS dated 5/19/2020). 
Claims are drawn to a method of making targeting compstatin analog [can be represented by formula A-X-Y-B, see Fig.16] by contacting A-X with B-Y, wherein A is a compstatin analogue (for example SEQ ID NO:28), X is a first click chemistry group (for example, DBCO), B comprises a targeting moiety (for example monoclonal antibody on the surface of cell), and Y is a second click chemistry group (for example azide group). The independent claim reads both copper-presence and copper-free click chemistry. 
For claim 186:
Lambris et al teach a method of making a targeted compstatin analog, wherein the compstatin analog reacts with albumin binding peptide through a click chemistry groups, see below:

    PNG
    media_image2.png
    266
    623
    media_image2.png
    Greyscale
[see page 33]. 
	In the above scheme, the compound 2 reads applicants A-X, the compounds 3 reads applicants B-Y, and compound 4 reads applicants targeted compstatin analog, wherein azide and alkyne are click chemistry groups. 
	Lambris et al also teach compstatin analogs [see Table 1-1], and the recited sequence in page 23 in the first paragraph, which is identical to applicants elected species for the group A. 
	However, Lambris et al silent on the limitation targeting moiety that is produced by a cell of interest and exposed at the surface of the cell. 
	The technology to make the click chemistry groups on the groups exposed on the surface of cells is known. For example, Baskin et al teach the following scheme

    PNG
    media_image3.png
    156
    597
    media_image3.png
    Greyscale
[see Figure 2]. 

	Fernandez-Suarez et al also teach a technology for covalent, specific tagging of cellular proteins with chemical probes using click-chemistry, see below:

    PNG
    media_image4.png
    182
    681
    media_image4.png
    Greyscale
[see Figure 1].
	In the above scheme, azide group on the surface protein reacts with cyclooctyne group through a copper-free click chemistry reaction and forms a functional conjugate [also see the description in the right column in page 1483]. 
	For claim 187-189:
	The Lambris et al fails to teach copper-free click chemistry. However, this can be cured by the following prior art:
Both Baskin et al and Fernandez-Suarez et al teach copper-free click chemistry [see above]. 
In addition, CuFreeCC_doc_2011 teach the advantages of the copper-free click chemistry and also teach the following reaction scheme:

    PNG
    media_image5.png
    162
    636
    media_image5.png
    Greyscale
, wherein A and B are biomolecules [see first page of the attached document]. The document further teach that copper-free click chemistry is based on the reaction of diarylcyclooctyne (DBCO) with azide-labeled reaction partner. The new click-chemistry is very fast at room temperature and does not require cytotoxic copper catalyst. The diarylcyclooctynes are thermostable with very narrow and specific reactivity towards azides, resulting in almost quantitative yields of stable triazoles. 
For claims 190-193:
As explained above, both Baskin et al and Fernandez-Suarez et al teach the technology to make the click chemistry reactive moieties on the groups exposed on the surface of cells is known. The exposed groups can be surface proteins or antibodies etc. in different cell lines. Therefore, these limitations are obvious in view of known technology to make them, absent evidence to the contrary. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, click chemistry groups, copper-free click chemistry, technology to tag click-chemistry groups on the surface of cells, applicants compstatin analogs etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
The motivation to combine the teachings of art can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose. See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658